                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:18-cv-00489-RJC-DCK

HEIDI R. JEANRENAUD,             )
                                 )
            Plaintiff,           )
                                 )
             v.                  )
                                 )                             ORDER
UNITED STATES LIFE INSURANCE     )
COMPANY IN THE CITY OF NEW YORK, )
AMERICAN INTERNATIONAL GROUP,    )
INC., and AMERICAN INTERNATIONAL )
GROUP, INC. WELFARE BENEFITS     )
PLAN (NO TRUST)                  )
                                 )
            Defendants.          )

       THIS MATTER comes before the Court on the parties’ Joint Motion for

Continuance of Trial Date. (Doc. No. 24.) A bench trial is currently set for November

4, 2019. The parties state that they have reached an agreement in principle for the

resolution of this matter and are in the process of preparing a formal settlement

agreement. As a result, the parties move for a continuance of the trial date.

       The Joint Motion for Continuance of Trial Date is taken under advisement. All

trial deadlines are stayed. A status conference is set for November 13, 2019 at 10:00

a.m.

                           Signed: October 30, 2019
